Citation Nr: 0704651	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  00-20 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to 
include as secondary to dioxin and/or Agent Orange exposure.

2.  Entitlement to service connection for porphyria cutanea 
tarda, to include as secondary to dioxin and/or Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to September 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Hepatitis C was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.

2.  Porphyria cutanea tarda was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in, or aggravated by, active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Porphyria cutanea tarda was not incurred in, or 
aggravated by, active service and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of November 2001, August 2002, March 2004, and March 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence, requested 
that he submit any evidence in his possession pertaining to 
the claims, and provided the veteran with notice of the type 
of evidence necessary to establish a disability rating or 
effective date in the event of award of any benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini  noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notices were provided to the appellant after the 
initial adjudication, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records, private 
and VA treatment records, and VA examination reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



1.  Service connection- in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

2.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acne form diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

1.  Hepatitis C

The veteran asserts that service connection is warranted for 
hepatitis C.  The record reflects that he has been clinically 
diagnosed with hepatitis C since 1998.  However, the 
veteran's service medical records are negative for any 
complaint, diagnosis, or treatment of hepatitis C in service.  
Indeed, the evidence of record indicates that the veteran was 
not clinically diagnosed with hepatitis until 1998, many 
years after his separation from service.  The Board notes 
that in August 2005, a VA examiner indicated that at the time 
of the veteran's March 1976 VA examination, the veteran had 
abnormal SGOT findings, which indicated the presence of 
abnormal liver function.  However, the examiner indicated 
that such findings could be from ongoing alcohol use and that 
the possibility that the veteran's had hepatitis C at the 
time could not be excluded.  Nevertheless, despite such 
statement by the VA examiner, the Board notes that the first 
clinical diagnosis of hepatitis C of record was not until 
1998.

The record reflects that the veteran has referenced several 
hepatitis C risk factors.  For example, in a July 2000 
treatment record, the veteran reported a history of multiple 
sex partners.  However, there is no competent evidence of 
record to establish hepatitis C exposure is in actuality due 
to sexual activity in service.  

Additionally, the veteran's service medical records and post-
service treatment records demonstrate that he had a history 
of drug abuse, including cocaine, LSD, and marijuana.  
However, there is no competent clinical evidence of record to 
establish that his hepatitis C exposure is in actuality due 
to drug use in service.  Moreover, even if it had been found 
that the veteran's hepatitis C was due to drug use, the Board 
observes that 38 U.S.C.A. § 1110 states that "no compensation 
shall be paid if the disability is the result of the person's 
own willful misconduct or abuse of alcohol or drugs." See 
also 38 C.F.R. § 3.1(n), 3.301.  Thus, the law clearly states 
that for claims filed after October 31, 1990, direct service 
connection for disability that is a result of the claimant's 
own use of drugs is precluded for purposes of all VA 
benefits.  See 38 C.F.R. § 3.301(a).  Therefore, although the 
evidence of record clearly demonstrates a history of drug 
abuse, the veteran would not be entitled to a grant of 
service connection as pertinent regulations clearly prohibit 
service connection for a disability that is the result of 
illegal drug use.

The veteran also contends that he was exposed to blood in 
service as a result of sharing needles while being immunized 
with an inoculation gun, as well as while assisting a fellow 
soldier who was bleeding following a stabbing.  However, 
there is no evidence of record that documents that such 
incidents ever occurred.

The veteran further asserts that he was exposed to blood 
while training as a lab technician or medical specialist at 
Brooks Army Hospital.  However, the veteran's service 
personnel records do not reflect that the veteran was ever a 
lab technician or medical specialist in service.  The 
veteran's DA Form 20 reflects that he was stationed at Brooks 
Army Medical Center at Fort Sam Houston, Texas from October 
1972 to December 1972.  According to the DA Form 20, while 
there from October 20, 1972 until November 8, 1972, the 
veteran's principal duty was characterized as casual.  
Thereafter, from November 22, 1972, until his departure for 
Ft. Stewart on December 20, 1972, his principal duty was that 
of an AIT (advanced individual training) student.  A 
handwritten notation reflects that the military occupational 
specialty (MOS) code assigned to the veteran's training was 
76J20, which corresponds to a medical supply specialist.  
Such findings, which do not demonstrate that the veteran was 
a lab/ medical technician, are further corroborated in the 
record by the veteran, who in a December 2000 VA pyschiatric 
examination, related that "he should have become either a 
medic or a laboratory technician [but] because of his lack of 
biology he just had training in supply."  Moreover, 
documents of record which outline the duties of a medial 
supply specialist, with the veteran's particular MOS code, 
does not reflect that the veteran would have come into 
contact with blood.  Rather, the indicated duties associated 
with such MOS include packing, shipping, quality control, 
inventory control, requisitioning, storage, supply 
management, distribution, etc.  

Therefore, as the objective evidence of record does not 
demonstrate that the veteran was exposed to blood in service, 
the May 2003 and April 2004 medical opinions of record, which 
relate his hepatitis C to exposure to blood as a lab 
technician or medical specialist, is not competent, probative 
medical evidence as such opinions are based on an inaccurate 
factual premise.  The Court has held that a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Instead, the 
Board finds more probative, the August 2005 opinion in which 
the physician indicated that if it were determined that there 
was no blood exposure or unsafe needle puncture, then it 
would be unlikely that the veteran's currently diagnosed 
hepatitis C was incurred in service.  Such is the case here.  
Therefore, in the absence of any competent evidence to the 
contrary, the Board concludes that the veteran's hepatitis C 
is not etiologically related to alleged blood exposure in 
service.

Finally, the veteran has also argued that his hepatitis C is 
due to exposure to Agent Orange/ or dioxins in service.  The 
veteran does not contend, and the record does not 
demonstrate, that he served in Vietnam, and was thus exposed 
to Agent Orange while there.  Rather he related that he was 
exposed while treating a lawn at Ft. Stewart.  However, in an 
April 2000 letter, the Deputy Under Secretary of Defense 
(Environmental Security) reported that Agent Orange/dioxin 
was not available commercially and except for experimental 
field tests done primarily at Eglin Air Force Base, Florida 
and Hill Air Force Base, Utah, it was not applied to military 
installations in the United States.  Therefore, as the 
veteran's service personnel records do not establish that he 
was ever stationed at Eglin or Hill Air Force Base, the Board 
concludes that the veteran was not exposed to Agent Orange at 
a United States military installation during his service.  
Moreover, even if he had been exposed to Agent Orange in 
service, hepatitis C is not a disease that VA has determined 
to be associated with Agent Orange exposure.  See  38 C.F.R. 
§§  3.307(a)(6)(ii), 3.309(e)(2006).  Additionally, the 
veteran has not presented any competent clinical evidence 
that relates his hepatitis C to exposure to Agent Orange, 
dioxins, or any other chemical during service.

In conclusion, although, the veteran asserts that his 
hepatitis C was incurred in service, he is not competent to 
provide an opinion requiring medical knowledge, such as 
medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current hepatitis C disability is related to his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2006), but does not find that the evidence is of such 
approximate balance as to warrant it's application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis C.

2.  Porphyria Cutanea Tarda

The veteran also contends that service connection is 
warranted for porphyria cutanea tarda.  In order to establish 
service connection on a nonpresumptive direct incurrence 
basis, the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  The record demonstrates that the veteran has a 
current diagnosis of porphyria cutanea tarda.  However, his 
service medical records are negative for any complaint, 
diagnosis, or treatment for porphyria cutanea tarda in 
service.  Indeed, the first clinical diagnosis of record of 
porphyria cutanea tarda was in 1998, many years after the 
veteran's 1973 separation from service.  The Board observes 
that the veteran has argued that the acne which he was 
diagnosed with, and treated for in-service was really 
porphyria cutanea tarda.  However, the record does not 
contain any competent clinical evidence of record that such 
in-service acne was misdiagnosed.  The Board notes that while 
the veteran is qualified to report his symptomatic 
complaints, he is not qualified, as a lay person, to offer a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
association of his current porphyria cutanea tarda with the 
specific diagnosis of acne in service is not accorded any 
probative weight.

To the extent that the veteran's service medical records show 
that the veteran sought treatment for a rash, in August 2005, 
a VA examiner indicated that from the veteran's service 
records, "...the description of his rash was groin rash or 
acne.  His 1998 diagnosis of PCT rash indicated erosions on 
hands and arms which would be the more typical presentation 
for PCT."  The Board interprets such opinion by the VA 
examiner as distinguishing the rash treated in-service from 
the rash that is currently manifested by his porphyria 
cutanea tarda.  Therefore, in the absence of any evidence to 
the contrary, the Board finds that the veteran is not 
entitled to a grant of service connection on a direct basis 
for his porphyria cutanea tarda.

The veteran also asserts that his porphyria cutanea tarda is 
related to Agent Orange/dioxin exposure in service.  The 
Board observes that such disease has been listed under 38 
C.F.R. § 3.309(e) as one that VA has associated with Agent 
Orange exposure and therefore a veteran could be entitled to 
a grant of service connection on a presumptive basis.  
However, as noted above, the evidence of record does not 
demonstrate that the veteran was exposed to Agent Orange 
while in service.  Therefore, the veteran is not entitled to 
service connection for porphyria cutanea tarda due to Agent 
Orange exposure, to include on a presumptive basis.

The Board observes that VA examiners have opined that the 
veteran's porphyria cutanea tarda could be etiologically 
related to his hepatitis C.  Therefore, the veteran could be 
entitled to a grant of service connection on a secondary 
basis.  In order to establish service connection on a 
secondary basis, the evidence must show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310. However, the Board finds that 
the veteran is not entitled to a grant of service connection 
on a secondary basis for his porphyria cutanea tarda because, 
as discussed above, the service connection has not been 
established for his hepatitis C disability.

In conclusion, although, the veteran asserts that his 
porphyria cutanea tarda disability was incurred in service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's current porphyria cutanea 
tarda disability is related to his active military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for porphyria cutanea tarda.


ORDER

Entitlement to service connection for hepatitis C, to include 
as secondary to dioxin and/or Agent Orange exposure, is 
denied.

Entitlement to service connection for porphyria cutanea 
tarda, to include as secondary to dioxin and/or Agent Orange 
exposure, is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


